Exhibit 10.21

Amendment to Strategic Supply Alliance Agreement

This Amendment to the Agreement (as defined below) is made effective on
October 27, 2011 (“Effective Date”), by and between,

 

1. Novozymes Biopharma Sweden AB having its address at St Lars Väg 47, 220 09
Lund (the “Supplier”), and

 

2. GE Healthcare Bio-Sciences AB having its address at Björkgatan 30, S-751 84
Uppsala, Sweden (“GEHC”).

Recitals

 

A. The Parties have entered into a Strategic Supplier Alliance Agreement (the
“Agreement”) effective July 7, 2011 concerning the supplies of certain protein
ligands to GEHC.

 

B. The manufacturing and supply business of cell culture ingredients and protein
A affinity ligands for use in industrial cell culture, stem and therapeutic cell
culture and biopharmaceutical manufacturing (the “Business”) run by the Supplier
and Novozymes Biopharma DK A/S, a company organized under the laws of Denmark
and the sole stockholder of the Supplier (“Novozymes Parent”), is expected to be
sold to an affiliate of Repligen Corporation, a corporation organized under the
laws of the state of Delaware in the United States (“Repligen”), pursuant to a
purchase agreement (the “Purchase Agreement”), entered into on or about the date
hereof, by and among Novozymes Parent, Repligen and the other parties thereto
(the sale of the Business referred to herein is defined as the “Transaction”).

 

C. In connection with the Transaction, the Parties wish to have the Agreement
amended in accordance with the provisions below.

Considering the above the Parties have entered into the following amendment to
the Agreement (the “Amendment”).

Amendment

 

1. For purposes hereof and the Agreement, the term “Transaction” shall mean the
sale of the manufacturing and supply business of cell culture ingredients and
protein A affinity ligands for use in industrial cell culture, stem and
therapeutic cell culture and biopharmaceutical manufacturing business run by
Supplier and Novozymes Biopharma DK A/S, a company organized under the laws of
Denmark and the sole stockholder of Supplier, to an affiliate of Repligen
Corporation, a Delaware corporation (“Repligen”), pursuant to an agreement
entered into by and among Novozymes Biopharma DK A/S, Repligen and the other
parties thereto. Terms not otherwise defined in this Amendment shall have the
meanings defined in the Agreement.

 

2. Except as expressly amended herein, all terms and conditions of the Agreement
shall remain in full force and effect.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.



--------------------------------------------------------------------------------

3. The Amendment shall be effective as from the Effective Date.

 

4. Section 9 of Attachment E of the Agreement shall be amended to include a new
Section 9.3 as follows:

“If the Transaction is consummated, the Supplier and GEHC agree to each use
commercially reasonable efforts to define Supplier’s internal contingency
arrangements to support GEHC’s continuity of supply regarding both (a) Supplier
and its main operating facility as of the date hereof located in Lund, Sweden
(the “Lund Facility”) and (b) Repligen and its main operating facility as of the
date hereof located in Waltham, Massachusetts, United States (the “Waltham
Facility”) in order to meet GEHC’s customers’ requirements for documenting
security of supply to the extent reasonably practicable. If the Transaction is
consummated, the Supplier agrees to provide GEHC with a revised draft of such
contingency arrangements for review. GEHC agrees to notify the Supplier in
writing of any proposed revisions to such draft contingency arrangements within
[*] ([*]) days of receipt, which proposed revisions shall thereafter be
considered by Supplier, and mutually discussed by Supplier and GEHC, each acting
reasonably, until promptly resolved; provided that if GEHC fails to deliver any
such written notice of any proposed revisions to Supplier within [*] ([*]) days
of receipt, then GEHC will be deemed to have accepted such contingency
arrangements submitted by Supplier.”

 

5. Section 9 of Attachment E of the Agreement shall be amended to include a new
Section 9.4 as follows:

“Until such year as GEHC and its Affiliates purchase from Supplier hereunder and
from Repligen, in the aggregate, less than [*]% of the total combined volume of
all Recombinant Products Zata and rPA purchased by GEHC and its Affiliates
worldwide, the Supplier hereby covenants that [*] percent ([*]%)[*] of the total
combined volume of Recombinant Products Zata and rPA manufactured at the Lund
Facility and the Waltham Facility shall be manufactured at the Lund Facility.”

 

6. The first paragraph of Section 16.1 of Attachment E of the Agreement shall be
amended and restated in its entirety as follows:

“This Agreement shall commence on the Effective Date and, subject as hereinafter
provided, shall continue in effect until December 31, 2016. Notwithstanding the
aforementioned, [*] upon [*] ([*]) year prior written notice to Supplier,
provided that GEHC may not issue such notice [*] until after 31 December 2013.”

 

7. Section 16.2 of Attachment E of the Agreement shall be amended and restated
in its entirety as follows:

“GEHC shall have the right to terminate the Agreement with eighteen (18) months
written notice if the Supplier or any of its Affiliates markets or sells any
immobilized chromatography products that (i) is functionally substitutable
(based on technical performance) with GEHC´s chromatography products containing
the Products (as exemplified by MabSelect and MabSelect SuRe) or (ii) contains
Native Products; provided that GEHC prior to termination shall give the Supplier
thirty (30) days written

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.



--------------------------------------------------------------------------------

notice of its intent to terminate the Agreement and should the Supplier provide
reasonable explanation of compliance or stop selling or marketing such product
during the thirty day period, as certified by the Supplier to GEHC in writing,
then GEHC shall not have the right to terminate the Agreement referring to such
circumstances.”

 

8. Subject to and contingent upon the consummation of the Transaction, all
references to the “Novozymes group of companies” shall be amended to refer to
the “Repligen Corporation group of companies (which includes, for the avoidance
of doubt, Repligen Corporation and its wholly owned subsidiaries).

 

9. GEHC agrees to waive all rights to terminate the Agreement under Section 16.3
of Attachment E of the Agreement with respect to the Transaction.

 

10. Effect of Amendment. In the event that the Transaction is not consummated by
December 31, 2011, GEHC and Supplier shall each have the right to terminate
unilaterally this Amendment by giving the other party hereto written notice no
later than fifteen (15) days following such date and, if such notice is
delivered, this Amendment and the changes to the Agreement contemplated hereby
shall be of no force or effect. The parties hereto agree that except as
otherwise set forth herein, all terms of the Agreement shall remain in full
force and effect. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.

 

11. Entire Agreement. This Amendment and the Agreement, including the
Attachments, exhibits, schedules and other documents referred to therein which
form a part thereof, contain the entire understanding of the parties hereto with
respect to the subject matter contained herein and therein. Except as provided
herein, from and after the execution of a counterpart hereof by the parties
hereto, any reference to the Agreement shall be deemed to be a reference to the
Agreement as amended hereby.

 

12. Governing Law. This Amendment and any disputes hereunder shall be governed
by and construed in accordance with the laws of Sweden without giving effect to
the conflict of law principles thereof. The United Nations Convention on
Contracts for International Sales of Goods shall not apply to this Amendment.

 

13. Counterparts. This Amendment may be executed in any number of counterparts
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
Any signature page delivered by a facsimile machine shall be binding to the same
extent as an original signature page with regard to any agreement subject to the
terms hereof or any amendment thereto.

[SIGNATURE PAGES FOLLOW]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.



--------------------------------------------------------------------------------

This Amendment has been executed in two originals whereof the Parties have taken
one each.

 

NOVOZYMES BIOPHARMA SWEDEN AB     GE HEALTHCARE BIO-SCIENCES AB By:   

/s/ Thomas S. Batchelor

    By:  

/s/ Magnus Lundgren

Name:   

Thomas S. Batchelor

    Name:  

Magnus Lundgren

Title:   

Director, M&A

    Title:  

Global Sourcing Exeuctive

Date:   

27 October, 2011

    Date:  

27 October, 2011

By:   

/s/ Niels Münter

      Name:   

Niels Münter

      Title:   

Legal Counsel

     

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.